OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                          AUSTIN




Haaorable Harry Boyd
OotlntgAttorney
Eenderaon Qounty
Athens, Texas
Dear    8im




12, 1941, reqilsrtingth
the folloM.ng qUe8tlon:
                                           t 20 people,
                                           jority of the
                                        oaa8olid8tlaaor
                                          poll two8 or
                                            poll tax?"
                                evL86d Civil lltatutes PO-
                                 ordoped by the Oomty
                                8ohOO1 di8trlOt8 "&I the
                                 ority of the legally
                                 2ti kWlti@AOU8.@-a
                                   independentschool dia-
                                         f 8Uah d%8t+'iot8
                      ." (l&phasl6 is rupplled.)
                   led vote# or 'legally qtullfiedvoter'
                   eets the qrvliilaationspXW8eribed in
                   eatlams 1 and 2 o? Artiale VI) and Bta-
                   -2955, et seq. R.C.S.), Be $8 one who
having Mlfllled all prereqtiislted may demand that he be
alloved to vote. The term8 upm whioh men w     vote are
plainly set forth in the COU8titUtiOIi.The voter mud be
8UbjOOt to none of the ti@qUB~ifia*tiOn8net f0Pt.hin bee-
Honorable Rarry Boyd, Page 2


tlon 1 of Article VI of the &3iI8titUtiOllf he nnut have
attained the age of 21 years; he must be a altlren of'
the United State8 who ahall have re8Ided In thI8 State
one year next preceding the eleotlon and the la& 8Ix
months vlthin the district or oouuty In whlah he offers
to vote. There I8 thi8 further &IgnIflcantrequirement:
          II. . . . aud provided f'urther,that
     8ng voter who I8 ilubjeotto pay a poll tax
     uuder the law8 of the State of Texas shall
     have paid 8aId tax before offering to vote
     at any eleotian In thi8 8tate and hold a
     receipt ahowing that 8aId poll tax wa8 paId
     before the firrt day o? February next preoed-
     ing such eleatlon. . . ." (Art. 2955, R. 0. 8.
     Sec. 2, Art. VI, Con8titutIon.)
          As stated by the Court in Bl&k v. Pool (97 Fox.
333, 78 9. w. 922)r
          %O reqUirellWW%t8 Of this 86OtiOIh Of
     the Constltutlanare 80 plain as to preclude
     ban8tructIon. It i8 alear that it wa8 I&l?&-
     ed-to prescribe,a8 a ooaditlon precedent to
     the exerclre OS the elective immahi8e, that
     all pereans subjeot, under the Oou~tltutlanaud
     lairs,to payment,0f a poll tax, 8hould make pay-
     ment thereof before the lrt day of February
     next preceding the eleotion."
          In Rarnest v. WoodlIe (Ct. of CIv. App.) 208
9. W. 963, the statute there being cOn8trued required the
petition of 75 "qualifiedvotera" to orgsniee a county.
The court held that payment of a poll tax by tho8e subjeot
thereto ras essential to the validity of the 8Ignatures
on the petition.
          In Texas Power 1LL,lghtCompany v. Brownwood Pub-
110 Service Company (C.C.A., 1937) 111 S.U. (ad) l225, writ
m&med, the San Antonio Court of Glvll Appeal8 held that
the cltg council of the Oltg of BrowWood properly excluded,
Honorable Barry Boyd, Page 3


In te8tIng the f~uffIcIency of a referendum petition pre-
sented to them, the maes of those more thau 60 years of
age  vho had not secured exemption certificatesaa not be-
     “qualifiedvotbrs” wIthIn the provIsIon of Artiole
11 1 of the Revised Civil Statute8. The court conoluded
i”8
that when the rmms of there people vere   80 excluded the
getltlon did not aan+in the signature8of 500 bona fide
  qualified voters” presoribed in the 8tatute as a xieaes-
eary prerequisiteto the 8ub&88Ion of the framhI8e in
quemtlon to the vote of the people.
           On motion   fox rehear&g   the Court rlid#
           ‘The steps required by lav for one vho
      posaeaees the other lttrlbute8 of 8uffrage
      pre8arIbedby the I%n8titutlonare a8 e8sen-
      tial, It seem8 ta ms, to qualify him a8 a
      voter In the one oa8e a8 b the other.”
           The Unguage of the Supreme Court of To-8   in
Powell v. City of Baird, 133 Tex. 489, 128 8. W. (26) 786,
deolded Hay 31, 1939, 58 thI8r


           "Simply 8tSted under the above oomtltu-
      tlonal provl8Ian before a voter Is qualified
      a8 such, he Iwt pay aOy poll tax that he 18
      8ubjOCt to, which has bear levied by authority
      of any State law, 8nd ruoh voter must 'hold a
      receipt shoving 8aId poll tax wal)paid before
      the 1st day of February next preoeding such
      eleatIon.1


           "It is evident Roar vbat we have arid
      that that part of titlcle 2955, RevI8ed Civil
      Statutes, supra, which require8 those 8ubject
      to the payment of olty poll taxes to pay them
      In order to qualify a8 voters In any election,
      Is valid and oanstitutlonal. In fact, under
      Section 2 of Arttale VI of our GonstItutIon,
                                                      283




8-h    would bethe lU @bOUkt  Ou&put Of
awh Smtute.     Tha Statute in rrolr l
Str tUm      dOC-tiaP Of WMtitUtlW8l
lM .C




      APPRWEDMAR   14, 1941



   ATTORNEY GXNERAL 0~ TEXAS




                                          COMMITTEL